            Case 2:20-cv-00314-TOR                  ECF No. 35           filed 09/15/21    PageID.313 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington
   KARRIE BLAKESLEY and SHANE BLAKESLEY,
     as Parents and Guardians for minor child, C.B.,
                           ,                                         )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-0314-TOR
                                                                     )
                                                                     )
                  COUNTY OF SPOKANE,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, Plaintiffs’ Third Cause of Action regarding Failure to
’
              Train/Deliberate Indifference is DISMISSED with Prejudice; Plaintiffs’ Fourth and Fifth Causes of Action, Negligence
              and Vicarious Liability, are DISMISSED without Prejudice. Each party shall bear its own costs, attorneys’ fees, and
              expenses.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE
      on the parties’ Stipulated Motion to Dismiss. ECF No. 33.


Date: September 15, 2021                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
